THORNTON, J.
Appeal from an order granting a new trial. The complaint in this case states facts sufficient to constitute a cause of action. The point as to the averment of ownership is settled by the case of Salmon v. Symonds, 24 Cal. 264. See, also, Kidder v. Stevens, 60 Cal. 414; Van Rensselaer v. Bonesteel, 24 Barb. (N. Y.) 370; Teetshorn v. Hull, 30 Wis. 167. The court therefore erred in granting a new trial on the ground that the complaint was defective is not stating a cause of action. We see no ground on which the order can be sustained. The order'is reversed, and cause remanded, with directions to the court below to deny the motion for a new trial.
So ordered.
We concur: Sharpstein, J.; Myrick, J.